Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 12/13/2021. 
Claims 1-18 are allowed. 

Allowable Subject Matter
Claims 1-18 are allowed.   

			Examiner Notes 
Attorney’s argument with claim amendment(s) overcome Double Patent and reference based USC 103 rejection. 

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Farmer et al US Patent 10,922,729 
Tucker et al US Patent 10,713,620 discloses supply chain management with scanner configured with ID code of the product and updated on product status in supply chain management. 
Linton et al US Patent 10,146,214 discloses supply chain monitoring to collect performance information with tier 1, 2, 3 and 4 with parameter(s) of control with manufacturer, material supplier, and other functions of supply chain. 
Chin et al US Patent 9,996,815 discloses integration of networks with supply chains and analytics and tracking based on purchase data, product identifier, inventory management, supplier and other parameters.  
Datta Ray et al US Publication 2017/0220964 discloses business risk management which dynamically evolve and adapt to domain, context and controls implemented in system. 
Aguayo et al US Publication 2017/0161485 discloses technique to validate supply chain with side channel information with signature analysis. 
Asenjo et al US Patent 10,026,049 discloses collection of industrial data from fixed sources to identify operational risk in cloud system. 
Miller et al US Patent 8,484,066 teaches monitoring risks assorted with business process by evaluating parameters. 




REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 12/13/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1 and 10 as follows :
ROA - supply chain risk analysis with linking of product, supplier of the product, cost of the product and by associating each entity as described above to detect supply chain anomalies, with detailed steps described in amended claim(s). 

Claims ‘.. supply chain risk analysis implementation, comprising: loading, by a processor, from a data storage or a memory, at least one supply chain data for a product in at least one supply chain which indicates information about the at least one supply chain, the supply chain data including at least one supplier for the product; mapping, by the processor, the at least one supply chain data by linking the at least one supplier of the product and the product to form a consistent input model; automatically analyzing, by an analytics module implemented on the processor, the input model to detect supply chain anomalies indicating the supply chain risks by comparing a price of the product with specified or calculated known good parameters expected in the input model; producing, by the processor, an analysis results output of the analyzed input model; and outputting the analysis results output of the detected supply chain anomalies to the memory, the data storage, a display, or a message.’ with additional detailed steps in claim(s) as described in independent claim(s) on 12/13/2021. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).

Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/VIRAL S LAKHIA/Examiner, Art Unit 2431